Citation Nr: 0918994	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  95-36 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic 
gastrointestinal disorder to include colon polyp resection 
residuals.  

2.  Entitlement to service connection for a chronic 
disability manifested by hair loss to include male pattern 
baldness claimed as due to an undiagnosed illness.  

3.  Entitlement to service connection for a chronic fatigue 
syndrome claimed as due to an undiagnosed illness.  

4.  Entitlement to service connection for a chronic chest 
disorder manifested by pain claimed as due to an undiagnosed 
illness.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a chronic 
disability manifested by thickened saliva claimed as due to 
an undiagnosed illness.  

7.  Entitlement to service connection for a chronic eye 
disorder manifested by eye irritation claimed as due to an 
undiagnosed illness.  

8.  Entitlement to service connection for a right ankle 
disorder.  

9.  Entitlement to an effective date prior to March 1, 2000, 
for the award of a 100 percent schedular evaluation for the 
Veteran's post-traumatic stress disorder with sleep problems 
and memory loss.  

10.  Entitlement to an initial disability evaluation in 
excess of 40 percent for the Veteran's lumbosacral strain 
with degenerative disc disease.  

11.  Entitlement to an effective date prior to January 14, 
1994, for the award of service connection for the Veteran's 
lumbosacral strain and degenerative disc disease.  

12.  Entitlement to an initial evaluation in excess of 10 
percent for the Veteran's atopic dermatitis.  

13.  Entitlement to an initial disability evaluation in 
excess of 10 percent for the Veteran's irritable bowel 
syndrome.  

14.  Entitlement to an effective date prior to September 22, 
1992, for the award of service connection for the Veteran's 
irritable bowel syndrome.  

15.  Entitlement to an initial compensable disability 
evaluation for the Veteran's bronchitis.  

16.  Entitlement to an initial compensable disability 
evaluation for the Veteran's hemorrhoids.  




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had certified active service from October 1965 to 
October 1967 and from September 1991 to September 1992 and 
additional duty with the North Carolina Army National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from February 1995 and later rating 
decisions of the Winston-Salem, North Carolina, Regional 
Office (RO).  The Board remanded he case for additional 
development in November 2004.  The case has now been returned 
to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a substantive appeal from submitted by the Veteran in 
March 2007, he checked a box to request that he be afforded a 
BVA hearing at the local VA office.  The Veteran has not yet 
been afforded such a hearing, and has not withdrawn the 
hearing request.  

A hearing before a traveling Veterans Law Judge or via 
videoconference must be scheduled at the RO level, and, 
accordingly, a remand is required.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 
20.700, 20.704).  


Accordingly, the case is REMANDED for the following action:

The RO should add the Veteran's name to 
the schedule of hearings to be conducted 
at the RO before a Member of the Board, 
and notify him of the scheduled hearing 
at the latest address of record.  A copy 
of the notice provided to the Veteran of 
the scheduled hearing should be placed in 
the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

